Citation Nr: 1759452	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-14 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for tinnitus.  

2.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine (back disability).  

3.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee, status post femur fracture (left knee disability).  

5.  Entitlement to a compensable disability rating for bilateral hearing loss.  

6.  Entitlement to total disability based on individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	Douglas I. Friedman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and July 2011 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2017, the Veteran, in Birmingham, Alabama, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 

The issue of entitlement to service connection for hypertension has been raised by the record in a September 2010 congressional inquiry and an October 2010 correspondence from J.M., but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of service connection for a back disability and increased ratings for PTSD, bilateral hearing loss, and a left knee disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At the April 2017 Board hearing, before promulgation of a decision on the appeal, the Veteran withdrew his appeal for a disability rating in excess of 10 percent for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 10 percent for tinnitus have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5).  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

On the record at the April 2017 Board hearing, the Veteran withdrew his appeal for a disability rating in excess of 10 percent for tinnitus in accordance with 38 C.F.R. § 20.204.  The withdrawal was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  The Board has no jurisdiction to review the appeal of the denial of a disability rating in excess of 10 percent for tinnitus and the appeal for this issue is dismissed.  See 38 C.F.R. § 20.202.

ORDER

The appeal regarding entitlement to a disability rating in excess of 10 percent for tinnitus is dismissed.  


REMAND

The Veteran testified that he injured his back during service in two separate incidents:  (1) he was thrown from a tank when it was hit by artillery fire and landed on his back; and (2) he fell approximately eight feet from a helicopter that was taking off under enemy fire and landed on his back.  The Veteran's military personnel records demonstrate that he served in Vietnam between January 1971 and January 1972 as a cannoneer with Battery A, 94th Artillery, 2nd Battalion.  The Veteran submitted a chronicle of the 94th Artillery's engagements with enemy forces during this time period.  Additionally, a March 2010 administrative decision found that based on the available evidence, it is likely that the Veteran was present during recorded hostilities resulting in the deaths of his friends.  Accordingly, the Board finds that there is satisfactory evidence that an injury was incurred in combat; thus, it is presumed that the two incidents resulting in a back injury in service occurred as described by the Veteran.  See 38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(d) (2017).  In September 2009, a VA examiner found that the Veteran's back disorder is less likely than not a result of the one complaint of back pain in the Veteran's service treatment records, but the rationale did not discuss any possible relationship to the in-service incidents identified by the Veteran.  Accordingly, the AOJ should obtain an addendum opinion as to whether the Veteran's current back disorder is related to the two instances described above.  See Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  

In April 2017, the Veteran testified that his PTSD symptoms, left knee disability, and bilateral hearing loss have increased in severity since the most recent 
VA examinations in 2010.  Accordingly, new VA examinations should be provided to determine the current severity of those disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The record does not contain VA treatment records subsequent to March 2014.  Accordingly, any outstanding VA treatment records should be associated with the virtual file.  

The Veteran contends that he is unable to secure and maintain gainful employment due to his service-connected disabilities, including PTSD, left knee disability, and bilateral hearing loss, and his non-service-connected back disorder.  The Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the increased rating claims on appeal, and will defer consideration of the TDIU matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the virtual file all outstanding VA treatment records, specifically from March 2014 to present.  

2.  After completing directive #1, request than an appropriate VA physician provide an opinion as to the etiology of the Veteran's back disorder.  An in-person examination is not required unless deemed necessary by the clinician.  The clinician should review the virtual file, including a copy of this Remand.  The clinician should address the following:  

Whether it is at least as likely as not (50 percent or greater probability) that DDD of the lumbar spine manifested during or is otherwise related to the Veteran's period of service.  

The clinician should presume that during service, the Veteran was thrown from a tank and landed on his back when the tank was hit by heavy artillery, and that the Veteran fell approximately eight feet from a helicopter and landed on his back.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

3.  After completing directive #1, schedule the Veteran for an examination with a VA psychiatrist or psychologist to assess the current nature and severity of his PTSD.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should note current symptomatology and the resulting impact on social and occupational functioning, if any.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

4.  After completing directive #1, schedule the Veteran for an examination with a VA audiologist to assess the current nature and severity of his bilateral hearing loss.  The examiner should review the virtual file, including a copy of this Remand.  

a.  The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

b.  Comment on the Veteran's ability to function in an occupational environment and describe functional limitations due to service-connected bilateral hearing loss.

The examiner should elicit information from the Veteran regarding the functional effects or limitations associated with his bilateral hearing loss.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

5.  After completing directive #1, schedule the Veteran for an examination with an appropriate VA examiner to assess the current nature and severity of his left knee disability.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Test range of motion and consider pain on both passive and active motion, in both weight-bearing and non-weight-bearing positions, for both the right and left knees.  

b.  The examiner should determine whether the left knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain after repeated use over time or during flare-ups.  If feasible, the examiner should assess the additional functional impairment after repeated use over time and/or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner should provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

c.  The examiner should indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's left knee, if any.  If instability is present, the examiner should state whether such instability is slight, moderate, or severe.  

d.  Comment on the Veteran's ability to function in an occupational environment and describe functional limitations due to the service-connected left knee disability.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

6.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


